Citation Nr: 0421743	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, and apprised of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to his claims 
has been obtained.

2.  The veteran's anxiety disorder was first diagnosed many 
years after service, and no persuasive medical evidence 
causally relates this condition to his period of active duty 
service - including claimed stressful events while stationed 
in Alaska.

3.  The veteran's degenerative joint disease of the cervical 
spine was first diagnosed many years after service, and no 
persuasive medical evidence causally relates this condition 
to his period of active duty service - including a claimed 
motor vehicle accident in Alaska.

4.  The veteran's degenerative joint disease of the lumbar 
spine was first diagnosed many years after service, and no 
persuasive medical evidence causally relates this condition 
to his period of active duty service - including a claimed 
motor vehicle accident in Alaska.




CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claims on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).



The VCAA and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO sent the veteran a letter in May 2002 apprising him of 
these VCAA notice and duty to assist requirements.  And this 
procedural due process occurred prior to initially denying 
his claims in July 2002.  So there was compliance with the 
mandated sequence of events (i.e., VCAA letter before initial 
denial) stipulated by the U.S. Court of Appeals for Veterans 
Claims (Court) in a recent precedent decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

That May 2002 VCAA letter specifically informed the veteran 
of the type of evidence and information needed to 
substantiate his claims for service connection, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claims-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).



To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
his claimed psychiatric disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this particular case, however, there is no evidence 
suggesting the veteran's claimed psychiatric disorder or, for 
that matter, his cervical and lumbar spinal disorders, are 
related to his service in the military - including the 
specific incidents alleged.  There is no mention of these 
conditions in his service medical records or for many ensuing 
years, either by complaint (relevant symptoms, etc.) or 
objective clinical finding.  So the Board finds that an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Governing Laws, Regulations and Legal Analysis

As mentioned, the veteran's service medical records are 
entirely negative for any complaints of or treatment for a 
psychiatric disorder or a cervical and/or lumbar spinal 
disorder.  A report of mental status evaluation in September 
1971 noted that he had no significant mental illness and met 
the standards for retention.  In addition, the report of his 
discharge examination in September 1971 indicates that his 
spine was normal.  He was granted a hardship discharge in 
September 1971.

An X-ray of the cervical spine dated in June 1999 noted a 
loss of cervical lordosis; loss of disc space height at C5-6 
and C6-7 with anterior osteophytes; and potential for 
foraminal encroachment at C3-4 on the left.  Chiropractic 
records note treatment for cervical and lumbar conditions in 
May and June 1999.



A VA psychiatric examination was conducted in July 2002.  The 
veteran stated that his fears started in service when he was 
informed of his mother's nervous breakdown but was not 
allowed to immediately return home.  He ultimately received a 
hardship discharge to return home to be with her.  He also 
stated that when he becomes afraid he has breathing problems, 
temper problems, difficulty concentrating, sleeping problems 
and gets irritable.  He used to consume alcohol because of 
his fears but stopped drinking in June 2000.  The Axis I 
diagnoses was anxiety, not otherwise specified; and alcohol 
and marijuana abuse, in sustained remission..  There was no 
Axis II diagnosis.  The Axis III diagnosis was low back pain 
and dizziness.  The Axis IV psychosocial stressors were 
financial problems and unemployment.  The Axis V Global 
Assessment of Functioning (GAF) score was 69.

A VA general medical examination also was conducted in July 
2002.  The veteran complained of back pain of three years 
duration.  He gave no history of trauma.  He also noted that 
his neck popped and hurt.  He reported that he underwent 
cervical X-rays and chiropractic treatment.  He again noted 
no history of trauma.  A lumbar X-ray found a grade 1 
spondylolisthesis of L4 and L5 with spondylolysis.  There 
also was evidence of degenerative disc disease at L4-L5.  And 
the diagnosis was degenerative joint disease of the lumbar 
spine and degenerative joint disease of the cervical spine, 
probable.

VA outpatient treatment records from June to November 2002 
also are of record.  They show complaints by the veteran of 
back pain.  He was given medication.  He also reported 
suicidal ideation at age 18, but never again.  He cited 
sadness and tearfulness over the past 20 years.  His worst 
fear was becoming as mentally ill as his mother was.  He was 
treated for a generalized anxiety disorder with medication 
and therapy.  An August 2002 computer axial tomography of the 
lumbar spine revealed severe developmental deformity 
involving the posterior elements of the left side of L4, and 
an enlarged L4 nerve root.

In an e-mail dated in December 2002, a representative of the 
Alaska State Police stated that motor vehicle accident 
records from 1970 are no longer available.

The veteran contends that his psychiatric disorder started in 
service when he was not allowed to immediately return home 
after his mother suffered a nervous breakdown.  He also 
alleges that he was involved in a motor vehicle accident 
during service, while stationed in Alaska, and he believes 
that accident could be the cause of this current degenerative 
joint disease of his cervical and lumbar spine.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Psychoses and 
degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary, however.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  But when a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The records show that an anxiety disorder was first 
identified in 2002, and spinal disorders were first 
identified in 1999, in each case many years after the 
veteran's service in the military had ended in 1971.  As a 
psychiatric disorder or arthritis was not diagnosed until 
many years following his discharge from service, well beyond 
the one-year presumptive period, without evidence of 
continuity of symptomatology during the interim, service 
connection on this basis is not warranted.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).



The only evidence supporting the veteran's claims is his own 
lay statements maintaining that his current psychiatric 
disorder and degenerative joint disease of the cervical and 
lumbar spine were caused by service.  However, as the record 
does not show that he has the medical expertise or training 
to determine the etiology of his psychiatric or spinal 
disorders, his statements are insufficient to prove his 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  Thus, his lay statements 
regarding the etiology of his current psychiatric or spinal 
disorders are of little to no probative value, especially in 
light of the objective medical evidence that fails to show 
that a current psychiatric or spinal disorder bears any 
relationship whatsoever to his service in the military.

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This has not been shown here.  
Consequently, the preponderance of the evidence is against 
the claims, meaning the benefit-of-the-doubt rule does not 
apply and the appeal must be denied.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for an anxiety disorder is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



